Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mead, Jr., U.S. Patent No. 6279848 B1.
	Mead ‘848 discloses a motorized hose reel 20 including: a housing chassis (23a, 102, or 48-50), a housing bottom 32 secured to the chassis, a housing top cover 28 removably connected to the housing chassis and adapted to permit access to a central receptacle (i.e., aperture for each 23a, 102, 48-50) located within the motorized hose reel, a motor 50 mounted on the housing chassis, a spool 36 located in the receptacle, the spool being coupled to the motor and rotatable about a spool shaft assembly (i.e., 
	Regarding claims 5-6, as stated above, Mead ‘848 discloses wherein an outer perimeter region of the housing chassis (using 102, which would be visible since the rim of 102 is sitting on the edge of 104, claim 6) includes an upper perimeter seal (i.e., an upper portion of 102 near 112) for engaging with the housing top cover 28, and a lower perimeter seal (i.e., a lower portion of 102 near 110) for engaging with the housing bottom 32, see figure 4.
	Regarding claim 15, as stated above, Mead ‘848 discloses the motor 50 is seated on a cradle (using 55) formed in the housing and housing chassis (48-50), see figure 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mead, Jr., U.S. Patent No. 6279848 B1, in view of Phillips et al., US 2012/0204972 A1.
As stated above, Mead ‘848 recognizes that the reel device can be used to help wind/unwind a garden hose, which inherently has a water outlet/inlet.
Phillips ‘972 shows a detail concept of having a water outlet and inlet with a clip 98 for each outlet, includes a body 100, two elastically deformable arms 106, 108 that fit around a rotational outlet 60, wherein a portion 110, 112 of each arm projects through a wall of the rotational outlet and engages with a circumferential channel formed in the outlet stem, see figures 1-13.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Mead ‘848 to include a clip to the water inlet/outlet as suggested by Phillips ‘972, to secure the water inlet/outlet from moving around.  Furthermore, since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Allowable Subject Matter
Claims 4, 7-9, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
8/9/21
/SANG K KIM/Primary Examiner, Art Unit 3654